DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, and claims 5 and 8 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 11,338,847 to Yeom et al., in view of U.S. Patent Number 6,539,756 to Bartels et al.

Yeom et al. disclose a drive assembly, comprising: a motor (200) including a motor shaft (30) that extends from a motor body (figure 3); a detent (110) provided on the motor shaft; a solenoid (122) including an electromagnetic coil, a plunger (121); and wherein the plunger engages the detent in the extended state and is disengaged from the detent in a retracted state (figure 2).  However, Yeom et al. do not disclose a spring that holds the plunger at an extended state, a position ring connected to the plunger; and a plunger sensor mounted to the solenoid and configured to detect a state of the plunger based on a positioning of the position ring, as in claim 1.  
Bartels et al. teach of a drive assembly, comprising: a motor (9) including a motor shaft (1); a detent (27) provided on the motor shaft; a solenoid (8) including an electromagnetic coil, a plunger (27), a spring (13) that holds the plunger at an extended state (figure 3), and a position ring (15) connected to the plunger, wherein the plunger engages the detent in the extended state and is disengaged from the detent in a retracted state (figure 2); and a plunger sensor (10) mounted to the solenoid and configured to detect a state of the plunger based on a positioning of the position ring (column 4, lines 4-12), as in claim 1, as well as a motor position sensor (11) to detect an operation status of the motor; and a motor control module, wherein the motor control module is configured to command the plunger to move to the extended state upon a user command and a signal from the motor position sensor that the motor has stopped running (column 4, lines 4-12), as in claim 10, wherein the motor control module is configured to send a signal to a notification device when the plunger sensor detects that the plunger is in the retracted state (column 4, lines 4-12), as in claim 11, and the position ring includes a protrusion (extended ramp on the side of the ring; figure 2), and the plunger sensor is configured to detect a position of the protrusion relative to the plunger sensor and then output a detected position of the plunger to a motor control module (column 4, lines 4-12), as in claim 12.
All of the component parts are known in Yeom et al. and Bartels et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a spring engaging a position plate on the plunger to biasing the plunger to the extended position, as well as a sensor to detect the position of the plunger as taught by Bartels et al. onto the drive assembly of in Yeom et al. where the plunger would be biased by the spring to the extended state and engages the detent to lock the motor shaft when there is no voltage applied to the solenoid, wherein the spring is configured to exert a predetermined force for the plunger to engage the detent such that the motor shaft is locked and not moveable under an external force, as in claim 2, since the engagement of the plunger with the motor shaft is in no way dependent on a default bias or monitored location, and the spring and sensor could be used in combination with drive assembly to achieve the predictable results of an engaged, default position of the plunger as well as a means to monitor the position of the motor and the plunger.
Yeom et al. also disclose the plunger retracts away from the detent to the retracted state such that the motor shaft is moveable when a voltage is applied to the solenoid (column 4, line 29-38), as in claim 3, and the motor is a geared motor and includes a worm screw (30) that is formed on the motor shaft, wherein the worm screw is configured to engage a worm wheel (21; column 4, lines 1-7), as in claim 4, as well as the detent is mounted on the motor shaft adjacent to an engagement position of the motor shaft with an output gear, and the detent is positioned between the motor body of the motor and the engagement position, and wherein a moving direction of the plunger is substantially perpendicular to a lengthwise direction of the motor shaft (column 4, lines 19-45), as in claim 6.
Yeom et al. further disclose the motor shaft includes a first portion extending from a first side of the motor and a second portion extending from a second side of the motor opposite the first side, and the detent is mounted to the second portion of the motor shaft, and the motor body is disposed between an engagement position of the motor shaft with an output gear and the detent, and wherein a moving direction of the plunger is substantially perpendicular to a lengthwise direction of the motor shaft (as shown in figures 2-4), as in claim 7, wherein the detent includes a plurality of teeth (protrusions adjacent to 111), and the plunger engages a space (111) between two of the plurality of teeth, as in claim 9.

Yeom et al. additionally disclose a drive assembly, the drive assembly comprising: a motor (200) including a motor body (figure 3) and a motor shaft (30) that extends from the motor body; an output gear (worm gear on 30) coupled to the motor shaft; a detent (110) provided on the motor shaft; a solenoid (122) positioned adjacent to the detent and including an electromagnetic coil, and a plunger (121), as in claim 15.  However, Yeom et al. do not disclose a spring that holds the plunger at an extended state, the drive assembly is part of a vehicle powered cargo roller shutter and a motor control module having a motor position sensor and a plunger sensor mounted to the solenoid and configured to detect a state of the motor and the plunger.
Bartels et al. teach a drive assembly, the drive assembly comprising: a motor (9) including a motor body (the body of 9) and a motor shaft (1); an output gear (2) coupled to the motor shaft; a detent (27) provided on the motor shaft; and a solenoid (8) positioned adjacent to the detent and including an electromagnetic coil, a plunger (27), and a spring (13), wherein the plunger is biased by the spring to an extended state (figure 3) and engages the detent to lock the motor shaft when there is no voltage applied to the electromagnetic coil (column 3, line 64-column 4, line 3), wherein the spring is configured to exert a predetermined force such that the motor shaft is locked to resist an external force exerted on the cargo roller shutter once the plunger is engaged with the detent, as well as wherein the plunger moves away from the motor shaft to an extracted position (figure 2) to allow rotation of the motor shaft when a voltage is applied to the electromagnetic coil, as in claim 15, and a motor control module and an actuator in communication with the motor control module, wherein the motor control module is configured to command applying a voltage to the solenoid to retract the plunger to the extracted state when the actuator is at an "on" status and the motor control module is configured to command cutting off the voltage to the solenoid to lock the motor shaft when the actuator is at an "off' status, wherein the actuator is positioned on an instrument panel of the vehicle (column 3, line 64-column 4, line 12), as in claim 18, wherein a motor position sensor (11) adapted to detect a status of the motor (via actuation of the shaft), wherein the motor control module is configured to command cutting off the voltage to the solenoid to move the plunger to the extended state to lock the motor shaft when the actuator is at an "off' status and the motor position sensor detects that the motor is fully stopped (column 3, line 64-column 4, line 12), as in claim 19, as well as a plunger sensor (10) and a notification device, wherein the solenoid further includes a position ring (15) that includes a protrusion, wherein the plunger sensor is configured to detect a position of the protrusion and the motor control module is configured to send a signal to the notification device alerting an unlocking status of the cargo roller shutter when the actuator is at the "off' status and the plunger sensor detects the protrusion at the extracted position (column 4, lines 4-12), as in claim 20.
All of the component parts are known in Yeom et al. and Bartels et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a spring engaging a position plate on the plunger to biasing the plunger to the extended position, as well as a sensor to detect the position of the plunger as taught by Bartels et al. onto the drive assembly of in Yeom et al., since the engagement of the plunger with the motor shaft is in no way dependent on a default bias or monitored location, and the spring and sensor could be used in combination with drive assembly to achieve the predictable results of an engaged, default position of the plunger as well as a means to monitor the position of the plunger.
Additionally, It is common knowledge in the prior art to apply a locking drive assembly to any mechanism that has a motor to cause movement and a need to prevent the output of the motor from being activated  in the same field of endeavor for the purpose of thwarting unauthorized use of the mechanism.  It would have been obvious to one having ordinary skill in the art before the effective filing date to configure a locking drive assembly onto a roller door, where the output shaft from the motor would cause the movement of the door in order to prevent unauthorized use thereof by movement of the solenoid plunger in respect to the detent.
A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).
Yeom et al. also disclose the detent includes a plurality of teeth (protrusions adjacent to 111), and the plunger engages a space (111) between two of the plurality of teeth, as in claim 16, and  the output gear is a worm wheel (21), and the motor shaft includes worm screw adapted to engage the worm wheel, wherein the detent is disposed between the worm wheel and the motor body of the motor (figures 2 and 3), as in claim 17.

Allowable Subject Matter
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the plunger sensor is an inductive sensor mounted to a sidewall of a casing of the solenoid.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In response to the current amendment, a new rejection has been established utilizing a previously cited reference that discloses a motor shaft that extends from a motor and has a detent provided thereon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to rotating assembly locking structures:
U.S. Patent Application Publication Number 2020/0108860 to Yeom et al.; Korean Patent Number 10-2110313 to Yeom et al.; Korean Patent Number 10-2020-0039273 to Yeom et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
December 7, 2022